IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

NATIONWIDE AGRIBUSINESS INS. CO., : CASE NO. 3:18-CV-166
_ (as subrogee of Kent and Joan Darding)

Plaintiff, Judge Walter H. Rice
v.

DAVID MARTIN CONSTRUCTION CO.,
et al.,

Defendants, : ORDER
v.

GEORGE ROBERT CHARLES, dba
CHARLES PLUMBING,

Third-Party Defendant.

 

This matter is before the Court upon the Consented to Motion of Third-Party,
Defendant, George Robert Charles, dba Charles Plumbing, for an extension of time to file
reply briefs in support of pending motions. [Doc. # 86]. For good cause demonstrated,
the Motion for Extension is granted. Consequently, Reply Briefs in support of the
following Motions shall be filed on or before March 11, 2020:

a.) Motion for Summary Judgment of Third-Party Defendant, George
Robert Charles, dba Charles Plumbing, filed 01.30.2020, [Doc. # 63];
b.) Motion in Limine of Third-Party Defendant, George Robert Charles,
to Exclude Testimony of Kerry Autio, filed 01.30.2020, [Doc. # 64];

c.) Motion of Plaintiff, Nationwide Agribusiness Insurance Company
1
a/s/o Kent and Joan Darding, to Exclude Testimony of Defendant,
David Martin Construction Company’s Expert, Richard Marzola, filed
01.30.2020, [Doc. # 60];

d.) Joinder of Plaintiff, Nationwide Agribusiness Insurance Company
a/s/o Kent and Joan Darding, in the Motion in Limine filed by Third-
Party Defendant, George Robert Charles to Exclude Testimony of
Kerry Autio, filed 01.31.2020, [Doc. # 74];

e.) Joinder of Defendant, George Robert Charles, in Motion and
Supporting Memorandum of Plaintiff to Exclude Testimony of Richard
Marzola, filed 01.31.2020, [Doc. # 77];

IT IS SO ORDERED.

(Prsmst US.

February 27, 2020 JUDGE WALTER H. RICE
